      Case 2:17-cv-10721-JTM-JVM Document 136 Filed 04/22/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

  RENATA SINGLETON,
  MARC MITCHELL,
  LAZONIA BAHAM,
  JANE DOE,
  TIFFANY LACROIX,
  FAYONA BAILEY,
  JOHN ROE, and                                 CIVIL ACTION NO. 2:17-cv-10721
  SILENCE IS VIOLENCE,

         Plaintiffs,                            JUDGE: JANE TRICHE MILAZZO

             v.
                                                MAGISTRATE: JANIS VAN MEERVELD
  LEON CANNIZZARO, in his official
  capacity as District Attorney of Orleans
  Parish and in his individual capacity;

  DAVID PIPES,
  IAIN DOVER,
  JASON NAPOLI,
  ARTHUR MITCHELL,
  TIFFANY TUCKER,
  MICHAEL TRUMMEL,
  MATTHEW HAMILTON,
  INGA PETROVICH,
  LAURA RODRIGUE,
  SARAH DAWKINS, and
  JOHN DOE,
  in their individual capacities;

         Defendants.
                        PLAINTIFFS’ SUR-REPLY IN OPPOSITION
                          TO DEFENDANTS’ MOTION TO STAY

       Defendants attempt to delay justice in this case by seeking to stay all discovery pending

appeal. Despite having filed two briefs in support of their Motion to Confirm a Stay, Defendants

have still not specified what, precisely, they intend to appeal. But to the extent Defendants have

been clear—most notably by arguing that this Court’s “implicit” qualified immunity rulings on



                                                1
       Case 2:17-cv-10721-JTM-JVM Document 136 Filed 04/22/19 Page 2 of 6



certain claims are on appeal (even though Defendants did not raise qualified immunity on those

claims)—their arguments merely confirm that there is no justification for such a far-reaching stay.1

Plaintiffs are not—as Defendants suggest—asking this Court to determine the scope of the appeal

in the Fifth Circuit. However, the fact that Defendants raise extremely tenuous arguments for

expanding the appeal is relevant to this Court’s decision about a stay. This Court should not stay

all discovery—potentially for a year or more—based on Defendants’ frivolous arguments that the

appeal should be expanded.2

         As an initial matter, Defendants’ reply brief does not even attempt to respond to Plaintiffs’

argument that the absolute immunity and merits questions are not “inextricably intertwined,”

effectively conceding the point. See generally Doc. 63-1; see also Doc. 127 at 5-8.

         Instead, Defendants now explain that the basis for their expansive appeal—and

accordingly, their expansive stay request—is this Court’s “implicit[]” denial of qualified immunity

on certain claims. Doc. 130-2 at 4.3 This argument, however, is not grounded in reality: on the four

claims for which Individual Defendants remain liable for damages, Defendants never raised or

argued a qualified immunity defense.4


1
  There is no merit to Defendants’ argument that the mere fact that they have filed a notice of appeal deprives this
Court of jurisdiction. Longstanding case law holds that an appeal divests the district court of jurisdiction only over the
issues subject to appeal. For all other matters, jurisdiction remains in this Court. Weingarten Realty Inv'rs v. Miller,
661 F.3d 904, 908 (5th Cir. 2011) (“Although appeals transfer jurisdiction from the district court to the appellate court
concerning those aspects of the case involved in the appeal, the district court is nonetheless free to adjudicate matters
that are not involved in that appeal.”) (citation and quotation omitted). Accordingly, this Court has the power to order
discovery on what matters remain before it. Here, this means that discovery can proceed as to most of the remaining
claims in this case.
2
 As Plaintiffs stated in their motion in opposition to a stay, Defendants are entitled to appeal just one aspect of this
Court’s order on the motion to dismiss—the finding that absolute immunity does not shield Individual Defendants
concerning their creation and use of fraudulent subpoenas. See Doc. 127 at 4.
3
 Defendants also argue in the Fifth Circuit that this Court’s “implicit” denial of qualified immunity is the basis for
an expensive interlocutory appeal. See Defs.’ Opp’n to Pls.’ Partial Mot. to Dismiss, Singleton v. Cannizzaro, No.
19-30197 at 5-8 (5th Cir. Apr. 17, 2019).
4
  Defendants contend that “th[is] Court’s order does not specify precisely which damages claims against [certain]
individuals survive.” Doc. 132 at 4. But this Court was highly specific about which claims proceed against which
Individual Defendants for damages, even providing a summary at the end of its Order. See Doc. 116 at 51-52.

                                                            2
       Case 2:17-cv-10721-JTM-JVM Document 136 Filed 04/22/19 Page 3 of 6



         As Defendants’ memorandum in support of their motion to dismiss makes clear,

Defendants made the calculated decision to argue qualified immunity on some claims, but not on

the claims now at issue. For instance, Defendants raised qualified immunity on Plaintiffs’ Fourth,

First, and Fourteenth Amendment claims (Counts I, II, III, IV and V). For each of those claims,

Defendants asserted a qualified immunity defense in the title of the section addressing that claim,

and they included a subsection titled “Qualified Immunity” in which they argued why that defense

should apply. See Doc. 63-1 at 19, 21-27, 27, 28-31, 31, 32-33, 33, 35-36, 39, 40-41. But for

Plaintiffs’ claims for supervisory liability and failure to intervene (Counts VI and VII), as well as

Plaintiffs’ state law claims for abuse of process and fraud (Counts VIII and IX), they omitted any

such section headings or argument. See Doc. 63-1 at 36-39, 41-42. Because Defendants did not

raise qualified immunity on Counts VI, VII, VIII, and IX, this Court correctly did not rule on this

issue. See Doc. 116 at 18-26 (addressing qualified immunity on the claims for which Defendants

raised it, but not on the claims for which Defendants omitted to do so). Defendants cannot raise it

for the first time in the circuit court. See, e.g., Zapata v. Melson, 750 F.3d 481, 486 n.3 (5th Cir.

2014) (“We decline the defendants’ invitation to rule on their entitlement to qualified immunity

for the first time on appeal.”); LeMaire v. Louisiana Dep’t of Transp. & Dev., 480 F.3d 383, 387

(5th Cir. 2007) (“[A]rguments not raised before the district court are waived and cannot be raised

for the first time on appeal.”). Nevertheless, Defendants argue that this case must be stayed because

the merits are intertwined with qualified immunity issues that they never presented to this Court,

that this Court has not ruled on, and that the Fifth Circuit thereby cannot consider.5




5
  Defendants did contend in a footnote that Defendant Tiffany Tucker was entitled to qualified immunity on Plaintiffs’
failure-to-intervene claim. Doc. 63-1 at 42 n. 44. However, according to this Court’s order, that claim for damages
against Defendant Tucker is not moving forward; this Court allowed individual capacity failure-to-intervene claims
to proceed against only Defendants Cannizzaro, Martin, and Pipes. See Doc. 116 at 51-52.

                                                          3
      Case 2:17-cv-10721-JTM-JVM Document 136 Filed 04/22/19 Page 4 of 6



       Defendants contend otherwise, arguing that they did raise qualified immunity on all claims.

See Doc. 132 at 3. In support of this argument, Defendants cite only (1) a general assertion in their

motion to dismiss—as opposed to the memorandum in support of the motion, in which they made

their substantive arguments—that the Individual Defendants are protected by qualified immunity;

and (2) language from an introductory section of their brief in which Defendants defined qualified

immunity, but did not specifically argue that it applied to all of the claims in this case. See Doc.

132 at 3 (quoting Doc. 63 and Doc. 63-1 at 22). These general statements about qualified immunity

do not constitute actual arguments as to why it applies to particular claims, and they were

insufficient to raise qualified immunity before this Court. See, e.g., Kelly v. Foti, 77 F.3d 819, 823

(5th Cir. 1996) (finding defendant had not raised a qualified immunity defense in the district court

where “the conclusion to” his opposition brief only “requested qualified immunity generally” and

“the body of that brief made only tangential references to qualified immunity in the context of only

some . . . claims”); Lipsey v. E. Batson Rouge Par. Sch. Bd., No. CV 14-680-RLB, 2015 WL

6453154, at *6 (M.D. La. Oct. 23, 2015) (explaining that defendants must “sufficiently develop”

an argument in order to raise it); Sayed v. Lt. Page Virginia, No. 16-CV-2712-WJM-MJW, 2017

WL 5248048, at *3-4 (D. Colo. Nov. 13, 2017) (refusing to consider qualified immunity argument

that defendants failed to develop by failing to engage with the argument’s two-part inquiry, cite

legal authority, or provide reasoning).

       As for claims against the Individual Defendants for injunctive relief, Defendants’ only

remaining argument is that this Court has no jurisdiction over an injunctive claim against a

particular defendant if any claim against that defendant is pending in the circuit court. See Doc.

132 at 5-7. However, Defendants cite no law that supports this argument. Indeed, their only

argument is that Plaintiffs have not cited a case in which discovery proceeded on an injunctive



                                                  4
      Case 2:17-cv-10721-JTM-JVM Document 136 Filed 04/22/19 Page 5 of 6



claim against an individual while an appeal was pending on a claim against that same individual

for damages. But Plaintiffs have no such burden. The law in this circuit is that the district court

loses jurisdiction only over those aspects of the case that are subject to an appeal. See Alice L. v.

Dusek, 492 F. 3d 563, 564-65 (5th Cir. 2007). Defendants’ attempt to circumvent that well-

established law is baseless.

       Finally, although Defendants ask this Court to stay the entire case, Defendants have still

not made clear what, precisely, they are appealing and on what basis they believe this is

permissible. For example, eight official capacity claims remain in this case; Defendants have never

made clear precisely which of those claims they intend to appeal. Nor have Defendants even

attempted to explain why each of the eight claims is “inextricably intertwined” with this Court’s

denial of absolute immunity or with what Defendants contend is its “implicit” denial of qualified

immunity on four of the eight claims. Instead, Defendants seek to capitalize on their own lack of

clarity about what they plan to appeal and use it to request a stay of this entire case instead. This

Court should not allow them to do so.

       Accordingly, Plaintiffs ask this Court to deny Defendants’ motion for a stay except as to

the claims against the Individual Defendants for damages.

   Respectfully submitted this 19th day of April, 2019,



                                                              /s/Katherine Chamblee-Ryan
Anna Arceneaux                                                Katherine Chamblee-Ryan
Admitted pro hac vice                                         Ryan C. Downer
American Civil Liberties Union Foundation                     Olevia Boykin*
201 West Main Street, Suite 402                               Admitted pro hac vice
Durham, NC 27701                                              Civil Rights Corps
Tel. (919) 682-5159                                           910 17th Street NW
aarceneaux@aclu.org                                           Washington, D.C. 20006
                                                              Tel. (202) 656-5198
Somil Trivedi                                                 ryan@civilrightscorps.org

                                                 5
      Case 2:17-cv-10721-JTM-JVM Document 136 Filed 04/22/19 Page 6 of 6



Admitted pro hac vice                                       katie@civilrightscorps.org
American Civil Liberties Union Foundation                   olevia@civilrightscorps.org
915 15th Street NW
Washington, DC 20005                                        Bruce Hamilton
Tel: (202) 715-0802                                         La. Bar No. 33170
strivedi@aclu.org                                           ACLU Foundation of Louisiana
                                                            New Orleans, LA 70156
Mariana Kovel                                               Tel. (504) 522-0628
Admitted pro hac vice                                       bhamilton@laaclu.org
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor                                Michael S. Blume
New York, NY 10004                                          Venable LLP
Tel: (646) 905-8870                                         1270 Avenue of the Americas
                                                            24th Floor
                                                            New York, NY 10020
                                                            Tel: (212) 370-5500


* Admitted to practice solely in Texas. Not admitted in the District of Columbia; practice limited
pursuant to D.C. App. R. 49(c), with supervision by Alec Karakatsanis, a member of the D.C.
Bar.


COUNSEL FOR PLAINTIFFS




                                                6
